UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: þPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule14c-5(d)(2)) oDefinitive Information Statement BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BIOLIFE SOLUTIONS, INC. 3, SUITE 310 BOTHELL, WA98021 NOTICE OF ACTION TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS, DATED December 16, 2013 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Dear Stockholders: We are writing to advise you that the holders of a majority of our outstanding common stock have approved the following corporate action: 1. At the discretion of the Board of Directors, amend the Company’s Amended and Restated Certificate of Incorporation to perform a one-for-four up to one-for-sixteen (1:4 up to 1:16, or anywhere between) reverse stock split of the Company’s issued and outstanding shares of common stock, while maintaining or reducing the number of authorized shares of common stock at any proportion (which may differ from the reverse stock split ratio) the Board of Directors deems appropriate in its discretion (the “Reverse Stock Split”) The proposed Reverse Stock Split was approved on December 16, 2013 by the holders of a majority of our outstanding common stock by written consent in lieu of a special meeting effective in accordance with the relevant sections of the Delaware General Corporation Law (“DGCL”), following approval of our Board of Directors (the “Board”).The Board has not yet determined whether to implement the Reverse Stock Split or which ratio(s) will be used in connection therewith.This notice advises you of such actions in accordance with Section228 of the DGCL. Our Board has fixed the close of business on December 16, 2013 (the “Record Date”) as the record date for the determination of stockholders entitled to notice of the action by written consent.In accordance with Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Reverse Stock Split will become effective no earlier than the 20th day after this Information Statement is mailed to our stockholders.The Information Statement will be mailed on or about January 8, 2014 to stockholders of record at the close of business on the Record Date. The Reverse Stock Split will not be effective unless and until the Board files an amendment to the Company’s Amended and Restated Certificate of Incorporation with the Secretary of State of the state of Delaware at any time prior to the first anniversary of the mailing date of the Information Statement, subject to the restrictions imposed by Rule 14c-2 of the Exchange Act. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER THESE MATTERS. PLEASE NOTE THAT THE HOLDERS OF A MAJORITY OF OUR OUTSTANDING SHARES OF COMMON STOCK HAVE VOTED TO AUTHORIZE THE REVERSE STOCK SPLIT. THE NUMBER OF VOTES RECEIVED IS SUFFICIENT TO SATISFY THE STOCKHOLDER VOTE REQUIREMENT AND NO ADDITIONAL VOTES WILL CONSEQUENTLY BE NEEDED TO APPROVE THIS MATTER. Sincerely, /s/ Michael Rice Michael Rice President& Chief Executive Officer 2 BIOLIFE SOLUTIONS, INC. 3, SUITE 310 BOTHELL, WA98021 THE ACTIONS DESCRIBED IN THIS INFORMATION STATEMENT HAVE BEEN APPROVED BY THE HOLDERS OF A MAJORITY OF OUR COMMON STOCK.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. INFORMATION STATEMENT This information statement (“Information Statement”) is being furnished by BioLife Solutions, Inc., a Delaware corporation (“we”, “us”, “our”, or the “Company”), with its principal offices at 3303 Monte Villa Parkway, Suite 310, Bothell, Washington 98021. We will commence mailing this information statement on or about January 8, 2014 to the holders of record on December 16, 2013 (the “Record Date”) of the outstanding shares of our common stock. GENERAL INFORMATION The following corporate actions were taken by written consent of holders of a majority of the issued and outstanding shares of the Company’s common stock in lieu of a special meeting, on December 16, 2013: 1. At the discretion of the Board of Directors, amend the Company’s Amended and Restated Certificate of Incorporation to perform a one-for-four up to one-for-sixteen (1:4 up to 1:16, or anywhere between) reverse stock split of the Company’s issued and outstanding shares of common stock, while maintaining or reducing the number of authorized shares of common stock at any proportion (which may differ from the reverse stock split ratio) the Board of Directors deems appropriate in its discretion (the “Reverse Stock Split”) On December 16, 2013, the Board of Directors (the “Board”) unanimously adopted resolutions approving the Reverse Stock Split. The Board has not yet determined whether to implement the Reverse Stock Split or which ratio(s) will be used in connection therewith. The actions will become effective no earlier than the 20th day after this Information Statement is mailed to our stockholders upon the filing of a Certificate of Amendment to the Company’s Amended and Restated Certificate of Incorporation.This notice advises you of such actions in accordance with Section 228 of the DGCL. It is recommended that you read this information statement in its entirety for a full description of the actions approved by the majority of the Company’s outstanding common stock. 3 The elimination of the need for a meeting of stockholders to approve this action is made possible by Section228 of the DGCL which provides that the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, may be substituted for such a meeting.In order to eliminate the costs involved in holding a special meeting we utilized the written consent of the holders of a majority in interest of our voting securities.Expenses in connection with the distribution of the Information Statement will be paid by the Company. Pursuant to Section228 of the DGCL, we are required to provide prompt notice of the taking of the corporate action without a meeting of stockholders to all stockholders who did not consent in writing to such action.This Information Statement serves as this notice.This Information Statement, which will be first mailed on or about January 8, 2014 to stockholders of record on December 16, 2013, is being delivered to inform you of the corporate actions described herein before they take effect in accordance with Rule14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). No Appraisal Rights The proposed corporate actions are not corporate actions for which stockholders of a Delaware corporation have the right to appraisal under the DGCL. Interest of Certain Persons in Matters to be Acted Upon No director, executive officer, associate of any director or executive officer or any other person has any substantial interest, direct or indirect, by security holdings or otherwise, in the Reverse Stock Split that is not shared by all other stockholders of ours. Delivery of Documents to Security Holders Sharing an Address If hard copies of the materials are requested, we will send only one Information Statement and other corporate mailings to stockholders who share a single address unless we received contrary instructions from any stockholder at that address.This practice, known as “householding,” is designed to reduce our printing and postage costs.However, we will deliver promptly upon written or oral request a separate copy of the Information Statement to a stockholder at a shared address to which a single copy of the Information Statement was delivered.You may make such a written or oral request by (a) sending a written notification stating (i) your name, (ii) your shared address and (iii) the address to which the Company should direct the additional copy of the Information Statement, to the Company at 3303 Monte Villa Parkway, Suite 310, Bothell, Washington 98021, or telephoning the Company at (425) 402-1400. If multiple stockholders sharing an address have received one copy of this Information Statement or any other corporate mailing and would prefer the Company to mail each stockholder a separate copy of future mailings, you may mail notification to, or call the Company at, its principal executive offices.Additionally, if current stockholders with a shared address received multiple copies of this Information Statement or other corporate mailings and would prefer the Company to mail one copy of future mailings to stockholders at the shared address, notification of such request may also be made by mail or telephone to the Company’s principal executive offices. 4 OUTSTANDING SHARES AND VOTING RIGHTS As of December 16, 2013, the Record Date, the Company had 70,414,877 share of its common stock issued and outstanding.Each share of common stock entitles its holder to one vote on any matter submitted to the stockholders.However, because the stockholders of at least a majority of the Company’s outstanding common stock as of the Record Date have voted in favor of the approval of the Reverse Stock Split by written consent, no other consents are solicited in connection with this information statement. Under the DGCL, unless otherwise provided in the certificate of incorporation, any action that may be taken at a meeting of stockholders may be taken without a meeting if written consent to the action is signed by the holders of outstanding stock having the minimum number of votes necessary to authorize or take such action at a meeting of the stockholders.The Company’s bylaws require the affirmative vote of the majority of shares entitled to vote on the matters.Stockholders holding a majority of the votes attributable to the outstanding share of the common stock consented to the proposal to adopt the Reverse Stock Split.Therefore, no further stockholder approval is required or sought. Our bylaws provide further that any action that may be taken by vote may be taken without a meeting by written consent. The following stockholders, holding 51.6% of the Company’s common stock as of the Record Date consented to the proposal by written consent in lieu of a special meeting: Name Common Stock Percentage Walter Villiger % Thomas Girschweiler * % Roderick de Greef + % deGreef& Company Inc. % ————— * Director of the Company + Mr. de Greef has advised the Company that he beneficially owns an additional 122,500 shares of common stock, which shares were not included in determining the effectiveness of this written consent. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of December 16, 2013, certain information regarding the beneficial ownership of common stock by (i)each director of the Company; (ii)each Named Executive Officer of the Company; (iii)all of the Company’s current directors and executive officers as a group; and (iv) each stockholder known by the Company to be the beneficial owner of more than 5% of the outstanding shares thereof. 5 Name and Address of Beneficial Owner Common Stock Percentage of Class Directors and Executive Officers Thomas Girschweiler (Director) (1) % Michael Rice (Officer and Director) (2) % Aby Mathew (Officer) (3) % Raymond Cohen (Director) (4) % Andrew Hinson (Director) (5) % Daphne Taylor (Officer) (6) % Rick Stewart (Director) % Joseph Schick (Director) Total shares owned by Executive Officers and Directors (7) % 5% Stockholders Walter Villiger (8) % Beskivest Chart LTD Goodmans Bay Center West Bay Street& Sea View Drive Nassau, Bahamas % Roderick de Greef (9) % JohnG. Baust 175 Raish Hill Road Candor, NY 13743 % Shares of common stock subject to options and warrants that are exercisable or will be exercisable within 60 days are deemed outstanding for computing the number of shares beneficially owned.The percentage of the outstanding shares held by a person holding such options or warrants includes those currently exercisable or exercisable within 60 days, but such options and warrants are not deemed outstanding for computing the percentage of any other person.Except as indicated by footnote, and subject to community property laws where applicable, the Company believes that the persons named in the table have sole voting and investment power with respect to all shares shown as beneficially owned by them.Unless otherwise indicated, the business address of each person listed is in care of 3303 Monte Villa Parkway, #310, Bothell, WA 98021. Includes options to purchase 850,000 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013 and 3,000,000 shares of common stock issuable upon the exercise of outstanding warrants, all of which are currently exercisable. Includes options to purchase 7,103,817 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes options to purchase 2,403,560 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes options to purchase 1,350,000 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes options to purchase 850,000 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes options to purchase 546,874 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes the securities listed in footnotes 1-6, in addition to options to purchase 1,372,461 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013. Includes 3,000,000 shares of common stock issuable upon the exercise of outstanding warrants, all of which are currently exercisable. Includes options to purchase 1,559,459 shares of common stock issuable under stock options exercisable within 60 days from December 16, 2013 and 1,250,000 shares of common stock issuable upon the exercise of outstanding warrants, all of which are currently exercisable; includes 80,000 shares of common stock beneficially owned by Mr. de Greef in the name of deGreef & Company Inc. 6 REVERSE STOCK SPLIT On December 16, 2013, the Board unanimously adopted resolutions approving the Reverse Stock Split. As stated above, the holders of shares representing a majority of the voting securities of the Company have given their written consent to the Reverse Stock Split.The Board has not yet determined whether to implement the Reverse Stock Split or which ratio(s) will be used in connection therewith. Even though the Board will have discretion to select an exchange ratio of 1 for 4 up to 1 for 16, or anywhere between, upon effectiveness of the Reverse Stock Split, and assuming the Board elects to complete either a 1:4 or a 1:16 reverse stock split, (i) the number of shares of common stock issued and outstanding immediately prior thereto will be reduced from 70,414,877 shares to approximately 17,603,719 shares of common stock or 4,400,930 shares of common stock respectively, (ii) proportionate adjustments will be made to the per-share exercise price and the number of shares covered by outstanding options and warrants, if any, to buy common stock, so that the total prices required to be paid to fully exercise each option and warrant before and after the Reverse Stock Split will be approximately equal.Except for adjustments that may result from the treatment of fractional shares, which will be rounded up to the nearest whole number, each stockholder will beneficially hold the same percentage of common stock immediately following the Reverse Stock Split as such stockholder held immediately prior to the Reverse Stock Split. The Board will have the discretion to maintain or reduce its authorized common stock in any proportion it deems appropriate as part of the Reverse Stock Split, and that proportion may differ from the reverse stock split ratio. There is no preferred stock of the Company currently outstanding. The authorized number of preferred stock will not be adjusted in connection with the Reduced Stock Split Amendment. The following table summarizes the effects of the Reverse Stock Split upon our outstanding common stock, subject to adjustments for fractional shares, assuming the Board chooses a reverse stock split ratio of 1:4, 1:8, 1:12 or 1:16 and does not reduced the authorized common stock or reduces the authorized common stock by a factor of1:4, 1:8, 1:12, or 1:16. Reduction in Authorized Stock Reverse Stock Split Ratio Common Stock No Reduction 1:4 1:8 1:12 1:16 Authorized -
